Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 03/23/2022, applicant filed an amendment on 06/23/2022, amending claims 1, 5, 7-9, 13, 16-18.  The pending claims are 1-20. 
Response to Arguments
3.	Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
		Applicant argues that the prior art Soultan appears to provide a high-level description and reference to generic NLP processes and the use of decision trees, however, Soultan does not teach or suggest the aforementioned features of claim 1.
The examiner notes that the prior art Soultan teaches receive communication data and convert the received communication data into a machine representation of the received communication data, as evidenced by paragraphs [0015], [0049], wherein communication data from a user via one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc. is received  As to wherein the machine representation of the  communication data comprises a graph of one or more tokens contained in the received communication data, and wherein the one or more tokens are logically connected by a plurality of pathways, applicant is referred to [0077], wherein the machine representation comprises decision trees and decision graphs.  The decision trees and decision graphs necessarily comprise tokens (words or phrases) that are logically connected by a plurality of pathways.  Furthermore, the secondary reference Cookson teaches storing converted communication data or messages into graphs showing relationships between the messages ([0066]).
More, Sultan teaches utilizing one or more annotators with the machine representation of the received communication data to generate an annotated machine representation of the received communication data based on the plurality of pathways of one or more tokens ([0071]- [0074], using the auto-correct model to generate annotated communication data received by one or more of the used computing devices; and [0077], wherein said that the cognitive computing system applies a plurality of techniques such as using decision trees and decision graphs that necessarily comprise a plurality of pathways logically connecting tokens (words or phrases)); comparing the annotated machine representation of the received communication data to one or more reference annotator lines to obtain one or more similarity scores between the annotated machine representation and the one or more reference annotator lines ([0061], wherein the generation of alert notifications is based on the text of communication and predefined rules or laws, geographic location, topic/thread, or other factors.  The similarity score is necessarily generated and used in the auto correction process of automatically modifying/correcting one or more received messages with faults and compensate for these faults so as to achieve a correction accuracy greater than a selected threshold or percentage, as evidenced by [0015]); identifying one or more specified reference annotator lines associated with similarity scores exceeding threshold values ([0015], wherein the auto-correct function for automatically modifying/correcting one or more received messages with faults and compensate for these faults so as to achieve a correction accuracy greater than a selected threshold or percentage); and transmitting an initiation action signal based on one or more rule associated with one or more specified reference annotator lines ([0061], providing, where applicable, alert notifications when the issuing of communications (e.g., social media post) may have a potential negative impact to the user).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soultan (US 2020/0076538, filed Aug. 29, 2018) in view of Cookson (US 20160259778).
As per claim 1. Soultan teaches at least one memory device and one or more processors (Fig. 1) configured to: 
receive communication data and convert the received communication data into a machine representation of the received communication data ([0015], [0049], receiving communication data from a user via one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.), wherein the machine representation of the communication data comprises a graph of one or more tokens contained in the received communication data, and wherein the one or more tokens are logically connected by a plurality of pathways ([0077], wherein the machine representation comprises decision trees and decision graphs.  The decision trees and decision graphs necessarily comprise tokens (words or phrases) that are logically connected by a plurality of pathways);
utilize one or more annotators with the machine representation of the received communication data to generate an annotated machine representation of the received communication data based on the plurality of pathways of one or more tokens ([0071]- [0074], using the auto-correct model to generate annotated communication data received by one or more of the used computing devices; and [0077], wherein said that the cognitive computing system applies a plurality of techniques such as using decision trees and decision graphs that necessarily comprise a plurality of pathways logically connecting tokens (words or phrases)); 
compare the annotated machine representation of the received communication data to one or more reference annotator lines to obtain one or more similarity scores between the annotated machine representation and the one or more reference annotator lines ([0061], wherein the generation of alert notifications is based on the text of communication and predefined rules or laws, geographic location, topic/thread, or other factors.  The similarity score is necessarily generated and used in the auto correction process of automatically modifying/correcting one or more received messages with faults and compensate for these faults so as to achieve a correction accuracy greater than a selected threshold or percentage, as evidenced by [0015]); 
identify one or more specified reference annotator lines associated with similarity scores exceeding threshold values ([0015], wherein the auto-correct function for automatically modifying/correcting one or more received messages with faults and compensate for these faults so as to achieve a correction accuracy greater than a selected threshold or percentage); and 
transmit an initiation action signal based on one or more rule associated with one or more rule specified reference annotator lines ([0061], providing, where applicable, alert notifications when the issuing of communications (e.g., social media post) may have a potential negative impact to the user).
Soultan does not explicitly disclose convert the received communication data into a machine representation.  However, the communication data presented via the user interface of Fig. 1 is necessarily converted into the format of the displayed message.  Otherwise it would not be readable and presented as shown at Fig. 1.  Therefore, it would have been obvious at the time the application was filed for the system of Soultan to perform the claimed feature of converting the received communication data into a machine representation.  This would improve learning and sharing of information.
Furthermore, Cookson in the same field of endeavor teaches storing converted communication data or messages into graphs showing relationships between the messages ([0066]).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cookson with communication system of Soultan, in order to improve information retrieval and processing.
As per claim 2, Sultan teaches, wherein the initiation action signal implements a real time action ([0002], [0060], real time communication of alert notifications).
As per claim 3, Sultan teaches, wherein the real time action includes at least one of a language suggestion, a warning, a quarantine of one or more messages, or a disabling of a communication device ([0060]- [0061], communicating of alert notifications).
As per claim 4, Sultan teaches, wherein the initiation action signal implements a retroactive action ([0082], wherein the initiation action signal implements historical data of error logs and messages versions learned during machine learning operation).
As per claim 5, Sultan teaches wherein the retroactive action includes at least one of a first time period report, an index communication list, a historical report, a training class option, a real-time training class, or a scheduled training class ([0082], wherein the initiation action signal implement historical data of error logs and messages versions learned during machine learning operation).
As per claim 6, Sultan teaches wherein the initiation action signal implements a predictive action ([0059]- [0061], providing of alert notifications).
As per claim 7, Sultan teaches wherein the predictive action includes at least one of a language suggestion, a warning, a quarantining of one or more messages, an approval level requirement, a disabling of the one or more messages, or a disabling of a communication device ([0059]- [0061], providing alert notifications, correct or modify messages).
As per claim 8, Sultan teaches wherein the one or more processors are configured to transmit an approval requirement signal to a review process based on the predictive action ([0060], the mechanisms may then require the user to provide feedback (e.g., reason, percentage of applicability/ accuracy, etc.), in order to proceed with the message).
As per claim 9, Sultan teaches at least one memory device and one or more processors (Fig. 1) configured to:
receive communication data, and convert the received communication data into a machine representation of the received communication data ([0015], [0049], receiving communication data from a user via one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.]);
obtain data from at least one of a contractor data source, a corporation data source, a court data source, a legal data source, a social capital data source, a human resources data source, a contract data source, Internet data, one or more sensors, one or more cameras, one or more body devices, one or more microphones, or a governmental data source ([0014], [0059], Worldwide Interbank Financial Telecommunication ("SWIFT") messages, country specific laws, organizational policies, ethical and emotional impacts);
apply one or more annotators with the machine representation of the received communication data to generate an annotated machine representation of the received communication data ([0071]- [0074], using the auto-correct model to generate annotated communication data received by one or more of the used computing devices), wherein the machine representation of the communication data comprises a graph of one or more tokens contained in the received communication data, and wherein the one or more tokens are logically connected by a plurality of pathways ([0077], wherein the machine representation comprises decision trees and decision graphs.  The decision trees and decision graphs necessarily comprise tokens (words or phrases) that are logically connected by a plurality of pathways);
compare the annotated machine representation of the received communication data to one or more reference annotator lines to obtain one or more similarity scores between the annotated machine representation and the one or more reference annotator lines ([0061], wherein the generation of alert notifications is based on the text of communication and predefined rules or laws, geographic location, topic/thread, or other factors.  The similarity score is necessarily generated and used in the auto correction process of automatically modifying/correcting one or more received messages with faults and compensate for these faults so as to achieve a correction accuracy greater than a selected threshold or percentage, as evidenced by [0015]); 
identify one or more specified reference annotator lines associated with similarity scores exceeding threshold values ([0015], wherein the auto-correct function for automatically modifying/correcting one or more received messages with faults and compensate for these faults so as to achieve a correction accuracy greater than a selected threshold or percentage); and 
transmit an initiation action signal based on the one or more rules associated with one or more rule specified reference annotator lines ([0061], providing, where applicable, alert notifications when the issuing of communications (e.g., social media post) may have a potential negative impact to the user).
Soultan does not explicitly disclose convert the received communication data into a machine representation.  However, the communication data presented via the user interface of Fig. 1 is necessarily converted into the format of the displayed message.  Otherwise it would not be readable and presented as shown at Fig. 1.  Therefore, it would have been obvious at the time the application was filed for the system of Soultan to perform the claimed feature of converting the received communication data into a machine representation.  This would improve learning and sharing of information.
Furthermore, Cookson in the same field of endeavor teaches converting communication data or messages into graphs showing relationships between the messages ([0066]).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cookson with communication system of Soultan, in order to improve information retrieval and processing.
As per claim 12, Soultan teaches wherein a second annotator is a country of origin of a first recipient of the communication data ([0059], wherein the appropriateness checking functionality may be made against multifaceted factors such as countryspecific laws).
As per claim 13, Soultan teaches wherein the second annotator was derived from an Internet Protocol address ([0028], resource pooling, wherein provided resources are able to specify location at a higher level of abstraction ( e.g. country, state, or datacenter).
As per claim 14, Soultan teaches wherein a third annotator is based on one or more characteristics of a message in the communication data ([0059], [0061], annotation determined based on a particular type communication data
As per claim 15, Soultan teaches wherein the one or more characteristics of the message are determined via an annotator protocol applied to the communication data ([0059], [0061], wherein communication data is determined to have a negative impact).
As per claim 16 Soultan teaches one or more processors and at least one memory device including one or more modules (Fig. 1); 
a transceiver configured to receive communication data ([0015], [0049], receiving communication data from a user via one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.]); 
wherein the one or more processors are configured to:
obtain data from at least one of a contractor data source, a corporation data source, a court data source, a legal data source, a social capital data source, a human resources data source, a contract data source, Internet data, one or more sensors, one or more cameras, one or more body devices, one or more microphones, or a governmental data source ([0014], [0059], Worldwide Interbank Financial Telecommunication ("SWIFT") messages, country specific laws, organizational policies, ethical and emotional impacts), 
utilize one or more annotators with the one or more elements to generated an annotated representation of the one or more elements ([0071], generating semantic labels and annotating the received messages with the corresponding labels), wherein the annotated representation of the one or more elements is based on a graph of the one or more elements, and wherein the one or more elements of the annotated representation are logically connected by a plurality of pathways ([0077], wherein the annotated representation of the one or more elements comprises decision trees and decision graphs.  The decision trees and decision graphs necessarily comprise tokens (words or phrases) that are logically connected by a plurality of pathways);
compare the annotated representation of the one or more elements to one or more reference annotator lines to obtain one or more similarity scores between the annotated machine representation and the one or more reference annotator lines ([0061], wherein the generation of alert notifications is based on the text of communication and predefined rules or laws, geographic location, topic/thread, or other factors.  The similarity score is necessarily generated and used in the auto correction process of automatically modifying/correcting one or more received messages with faults and compensate for these faults so as to achieve a correction accuracy greater than a selected threshold or percentage, as evidenced by [0015]); 
identify one or more specified reference annotator lines associated with similarity scores exceeding threshold values ([0015], wherein the auto-correct function for automatically modifying/correcting one or more received messages with faults and compensate for these faults so as to achieve a correction accuracy greater than a selected threshold or percentage); and 
transmit an initiation action signal based on the one or more one or more rule associated with one or more rule specified reference annotator lines ([0061], providing, where applicable, alert notifications when the issuing of communications (e.g., social media post) may have a potential negative impact to the user).
Soultan does not explicitly disclose Soultan does not explicitly disclose converting the received communication data into a machine representation; and dissecting the received communication data into one or more elements where the one or more elements are a subset of one or more communication elements.  
However, the communication data presented via the user interface of Fig. 1 is necessarily converted into the format of the displayed message.  Otherwise it would not be readable and presented as shown at Fig. 1.  Therefore, it would have been obvious at the time the application was filed for the system of Soultan to perform the claimed feature of converting the received communication data into a machine representation.  This would improve learning and sharing of information.  Furthermore, Cookson in the same field of endeavor teaches converting communication data or messages into graphs showing relationships between the messages ([0066]); and dissecting the received communication data into one or more elements (portions or segments) where the one or more elements are a subset of one or more communication elements ([0034], wherein a set of rules is used to identify possible segments delimiters).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cookson with communication system of Soultan, in order to improve information retrieval and processing.
As per claim 17, Soultan teaches wherein the one or more processors are configured to initiate one or more actions from the device based on at least one of a time of day, a device location, a device type, a recipient data, a message type, a sender type, a sender's history, a sender's data, the sender type and sender location, a recipient type, a recipient's history, a recipient's data, or a recipient location ([0082], historical data, [0059], contextual factors such as the author's profile, the type of audience, time and location of posting, and the like).
As per claim 18, Soultan teaches wherein the one or more actions include restricting communications which includes at least one of disabling the device, blocking a communication package, or transmitting the communication package to an approval level ([0060], the approval mechanisms may then require the user to provide feedback (e.g., reason, percentage of applicability/ accuracy, etc.), in order to proceed with the message).
As per claim 19, Sultan teaches wherein the communication package is the received communication data ([0003], communication message is considered a package).
As per claim 20, Sultan does not explicitly disclose wherein the communication package is a subset of the received communication data. Cookson in the same field of endeavor teaches wherein the communication package is a subset of the received communication data ([0103], different segments of the email and also any attached images or documents are considered subsets of the package).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cookson with communication system of Soultan, in order to improve information retrieval and processing.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soultan in view of Cookson, and further in view of Wagner (US 2009/0222296).
	As per claim 10, Soultan does not explicitly disclose wherein a first annotator is a gender of a sender of the communication data.
	Wagner in the same field of endeavor teaches a system for personalizing electronic messages, wherein disclosed a gender annotator ([0019]-[0020].  Therefore, it would have been obvious at the time the application was filed to use the Wagner’s gender annotator with the system of Soultan in order to annotate the gender of the electronic message sender. This would generate more appropriate and personalized messages.
As per claim 11, Soultan does not explicitly disclose wherein the first annotator was derived from data received from the human resources data source.  Wagner in the same field of endeavor teaches a system for personalizing electronic messages, wherein the first annotator was derived from data received from the human resources data source ([0017], income is considered as human resources data).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-592.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/            Primary Examiner, Art Unit 2659